[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has filed a motion for modification of alimony alleging that there has been a significant change in the circumstances.
The defendant proceeded to introduce evidence that the plaintiff cohabited with a certain Mr. Alexander and that the provision of Connecticut General Statutes, Sec. 46b-86(b) requires under the evidence presented that the court should modify or terminate the alimony. CT Page 120
The defendant in his brief states that the primary issue is whether a prohibition in the judgment which precludes modification of alimony precludes the court from terminating alimony pursuant to Connecticut General Statutes, Sec. 46b-86(b).
The court does not feel that it does. It will, therefore, decide this matter on the merits rather than on statutory construction. The defendant has failed to convince this court that the relationship between the plaintiff and Mr. Alexander was such that would give rise to this court to modify the alimony award. It was not the type of relationship which was akin to a marriage lacking only the formality of a wedding ceremony.
The defendant has failed to carry his burden of proof and this motion is therefore denied.
Mihalakos, J.